           Case 8:20-cv-00054-SAG Document 15 Filed 10/21/20 Page 1 of 6



                                  UNITED STATES DISTRICT COURT
                                      DISTRICT OF MARYLAND
        CHAMBERS OF                                                            101 WEST LOMBARD STREET
  STEPHANIE A. GALLAGHER                                                      BALTIMORE, MARYLAND 21201
UNITED STATES DISTRICT JUDGE                                                          (410) 962-7780
                                                                                    Fax (410) 962-1812




                                                    October 21, 2020


  LETTER TO COUNSEL

         RE:      Tracy G. v. Saul;
                  Civil No. SAG-20-54

  Dear Counsel:

         On January 8, 2020, Plaintiff Tracy G. petitioned this Court to review the Social Security
  Administration’s (“SSA’s”) final decision to deny her claim for Disability Insurance Benefits.
  ECF No. 1. I have considered the parties’ cross-motions for summary judgment, supporting
  memoranda, and Plaintiff’s reply. ECF Nos. 11, 13, 14. I find that no hearing is necessary. See
  Loc. R. 105.6 (D. Md. 2018). This Court must uphold the decision of the SSA if it is supported
  by substantial evidence and if the SSA employed proper legal standards. See 42 U.S.C. §§ 405(g),
  1383(c)(3); Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996). Under that standard, I will deny
  both motions, reverse the judgment of the SSA, and remand the case to the SSA for further analysis
  pursuant to sentence four of 42 U.S.C. § 405(g). This letter explains my rationale.

         Plaintiff filed her claim for benefits on September 14, 2015, alleging a disability onset date
  of November 12, 2014. Tr. 194-95. Her claim was denied initially and on reconsideration. Tr.
  74, 89. A hearing was held on June 8, 2018, before an Administrative Law Judge (“ALJ”). Tr.
  40-67. Following the hearing, the ALJ determined that Plaintiff was not disabled within the
  meaning of the Social Security Act during the relevant time frame. Tr. 13-39. The Appeals
  Council denied Plaintiff’s request for review, Tr. 1-6, so the ALJ’s decision constitutes the final,
  reviewable decision of the SSA.

          The ALJ found Plaintiff suffered from the severe impairments of “anxiety disorder;
  affective disorder; and degenerative disc disease of the lumbar spine status post laminectomy.”
  Tr. 19. Despite these impairments, the ALJ determined that Plaintiff retained the residual
  functional capacity (“RFC”) to:

         perform light work as defined in 20 CFR 404.1567(b) except she can sit for six
         hours in an eight-hour workday, can stand and/or walk for four hours in an eight-
         hour workday, and occasionally climb stairs, ladders, balance, stoop, kneel, crouch,
         and crawl. In addition, she should avoid concentrated exposure to vibration and is
         limited to performing unskilled work.
         Case 8:20-cv-00054-SAG Document 15 Filed 10/21/20 Page 2 of 6
Tracy G. v. Saul
Civil No. SAG-20-54
October 21, 2020
Page 2

Tr. 21. After considering the testimony of a vocational expert (“VE”), the ALJ determined that
plaintiff could not perform her past relevant work as a school secretary or cashier clerk, but that
she could perform other jobs existing in significant numbers in the national economy. Tr. 28-30.
Therefore, the ALJ concluded that Plaintiff was not disabled. Tr. 31.

        Plaintiff raises two arguments on appeal: (1) that the ALJ improperly weighed the medical
opinion of her treating physician, Dr. Chary, and “failed to build a logical bridge from the evidence
to his conclusion;” and (2) that the ALJ improperly evaluated the consistency of Ms. Green’s
symptoms with the overall record. ECF No. 11 at 17-3 (internal citation omitted) (internal
quotation marks omitted). I agree, to the extent described below. In remanding for further
explanation, I express no opinion as to whether the ALJ’s ultimate conclusion that Plaintiff is not
entitled to benefits is correct.

         “The RFC assessment is a function-by-function assessment based upon all of the relevant
evidence of an individual’s ability to do work-related activities.” Social Security Ruling (“SSR”)
96-8p, 1996 WL 374184, at *3. The ALJ is required to include a “narrative discussion describing
how the evidence supports each conclusion, citing specific medical facts (e.g., laboratory findings)
and nonmedical evidence (e.g., daily activities, observations).” Mascio v. Colvin, 780 F.3d 632,
636 (4th Cir. 2015) (quoting SSR 96-8p). “In other words, the ALJ must both identify evidence
that supports his conclusion and ‘build an accurate and logical bridge from [that] evidence to his
conclusion.’” Woods v. Berryhill, 888 F.3d 686, 694 (4th Cir. 2018) (emphasis in original)
(quoting Monroe v. Colvin, 826 F.3d 176, 189 (4th Cir. 2016)). A proper narrative is necessary
for judicial review. See Geblaoui v. Berryhill, Civil No. CBD-17-1229, 2018 WL 3049223, at *3
(D. Md. June 20, 2018) (“Without a proper narrative discussion from the ALJ, it is impossible for
the Court to determine if the ALJ’s decision on Plaintiff’s RFC limitations is supported by
substantial evidence.”). Of course, “it is the duty of the [ALJ] reviewing the case, and not the
responsibility of the courts, to make findings of fact and to resolve conflicts of evidence.” Hays
v. Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990).

         Here, the ALJ failed to build a logical bridge between his conclusion that Plaintiff retained
the RFC to perform the full range of unskilled work and the evidence in the record demonstrating
Plaintiff’s mental limitations. Plaintiff frames the argument by first challenging the ALJ’s
discrediting Dr. Chary’s mental health opinions. Her observation that the mental health evidence
at least partially corroborated Dr. Chary’s opinions is significant. Specifically, Plaintiff argues the
ALJ “did not consider the consistency of [Dr. Chary’s] opinions with other mental health evidence
of record.” ECF No. 14 at 4. At least to the extent Dr. Chary’s opinions coincide with the mental
health evidence in the record, I agree. Here, the ALJ found that Plaintiff experienced moderate
mental health limitations, based on the evidence he deemed credible. Tr. 27. Yet the ALJ’s RFC
does not reflect that finding. Further, the ALJ included no “narrative discussion describing how
the evidence” that Plaintiff experiences moderate limitations “supports [the] conclusion” that
Plaintiff could do, in relevant part, unskilled work with no other nonexertional limitations. See
SSR 96-8p; Tr. 21.



                                                  2
         Case 8:20-cv-00054-SAG Document 15 Filed 10/21/20 Page 3 of 6
Tracy G. v. Saul
Civil No. SAG-20-54
October 21, 2020
Page 3

        The Commissioner echoes the ALJ’s comments suggesting that Dr. Chary, as a general
internist, lacked mental health expertise and adds, “More importantly, Dr. Chary had referred
Plaintiff to two psychiatrists who treated her with medication and therapy – yet they did not proffer
such opinions.” ECF No. 13 at 13 (internal citations omitted). The Commissioner misses the
significance of the psychiatrists’ medical evidence. Dr. Chary prescribed mental health medication
and referred Plaintiff to two psychiatrists. ECF No. 13 at 13; Tr. 25-26. The record additionally
contains reports from two consultative psychologists. Tr. 75-88, 90-110. While these four mental
health professionals may not have agreed with Dr. Chary as to the full extent of Plaintiff’s
limitations, they did not conclude Plaintiff was without limitations—and neither did the ALJ.
Phrased differently, the concerted conclusion that Plaintiff experienced at least a moderate
limitation in concentration, persistence, or pace obviates the need to rely on Dr. Chary’s opinion
at all.

         The ALJ recounted the evidence in the record of Plaintiff’s mental limitations and agreed
that Plaintiff experienced moderate limitations in concentration, persistence, or pace. Tr. 21, 26.
Further, the ALJ assigned “some weight” to the opinions of the state psychological consultants at
the initial and reconsideration levels, both of whom, as experts in mental health, identified Plaintiff
as moderately limited in concentration, persistence, or pace. Tr. 28. Those opinions, which the
ALJ found were “generally consistent with the evidence, show[ed] that claimant often exhibits
depressed and anxious moods, fair to poor insight and judgment, and fair to poor attention.” Tr.
28. Yet, the nonexertional RFC the ALJ found makes no mention of Plaintiff’s limited ability to
stay on task. See Tr. 21. Instead, the ALJ summarily concluded, “[T]he claimant’s anxiety and
depression limit her to performing unskilled work.” Id.

        “[A] necessary predicate to engaging in substantial evidence review is a record of the basis
for the ALJ’s ruling, including a discussion of which evidence the ALJ found credible and why.…”
Monroe, 826 F.3d at 189 (quoting Radford v. Colvin, 734 F.3d 288, 295 (4th Cir. 2013) (internal
quotation marks omitted)). Absent from the ALJ’s decision is how or why he concluded Plaintiff
could perform unskilled work despite her moderate limitation in concentration, persistence, or
pace. See Tr. 28. The ALJ’s RFC analysis lacks the necessary “narrative discussion” bridging the
gap between the ALJ’s findings and his ultimate conclusion. 1 See SSR 96-8p; Tr. 21. To the
contrary, the ALJ suggests a causal relationship between two findings inconsistent with caselaw
in the Fourth Circuit by concluding “that the claimant’s mental impairments cause a moderate
limitation in her ability to concentrate, persist, or maintain pace, which restricts her to unskilled
work.” Tr. 26 (emphasis added); see Mascio, 780 F.3d at 638.

        Plaintiff additionally argues that the ALJ erred in assessing the consistency of her
symptoms and the overall record. At least to the extent of Plaintiff’s mental health symptoms, I
agree. Plaintiff argues, “[T]he ALJ noted other multiple abnormal examination findings that were

1An explanation is necessary because the RFC, on its face, does not account for Plaintiff’s moderate limitation in
concentration, persistence, or pace, as required by Fourth Circuit law. See Mascio, 78 F.3d at 638 (holding an ALJ
does not account for a Plaintiff’s moderate limitation in concentration, persistence, or pace simply by limiting her
nonexertional RFC to unskilled work). The analysis therefore lacks the “accurate and logical bridge” required by
Monroe because the ALJ’s findings mismatch his ultimate RFC determination . 826 F.3d at 186.

                                                         3
         Case 8:20-cv-00054-SAG Document 15 Filed 10/21/20 Page 4 of 6
Tracy G. v. Saul
Civil No. SAG-20-54
October 21, 2020
Page 4

supportive of Ms. Green’s reported symptoms, including her psychological symptoms, but he
failed to explain how such objective medical findings were inconsistent with Ms. Green’s reported
symptoms of. . .psychological distress.” ECF No. 14 at 6-7. The Commissioner, who focuses his
opposition on Plaintiff’s physical limitations, hardly addresses Plaintiff’s second argument as to
her mental limitations. In addition to making a general statement that “the treatment records
simply do not support [Plaintiff’s] allegations concerning the severity of her symptoms,” he states
only that “[m]entally, the record showed that [Plaintiff] had a history of anxiety and depression.”
ECF No. 13 at 16.

        The ALJ does not clearly describe what evidence in the treatment records undermines the
mental limitations Plaintiff claims. First, the ALJ’s step three discussion of concentration,
persistence, or pace states:

       The claimant reports difficulty concentrating, focusing, staying on task, and completing
       tasks. In addition she alleges she has a short attention span, racing thoughts, and trouble
       following instructions. However, the claimant states that she is able to she is able to (sic)
       drive short distances and manage her finances.

Tr. 20. Driving short distances and managing her own finances do not illustrate that Plaintiff can
stay on task throughout an eight-hour workday. Second, though the ALJ states Plaintiff’s
statements “concerning the intensity, persistence and limiting effects of [her] symptoms are not
entirely consistent with the medical evidence and other evidence in the record,” the ALJ provides
no specific support for his conclusion. Tr. 22, 28.

        In contrast, the evidence on which the ALJ relied suggests limitations in Plaintiff’s ability
to sustain unskilled work. After noting an array of findings in Plaintiff’s mental health records,
the ALJ found the medical evidence generally suggested Plaintiff “often exhibits poor attention
and anxious or depressed moods with a congruent affect….” Tr. 26. The ALJ’s finding that
Plaintiff did not experience “deficits in memory, thought process, insight, or judgment” does not
address her ability to persist through an eight-hour day of unskilled work. See 20 C.F.R. Pt. 404,
Subpt. P, App’x 1 § 12.00(A)(2)(b), 12.00(E)(3). Likewise, Plaintiff’s lack of hospitalizations,
suicidal or homicidal ideations, or intensive treatment does not provide logical support for the
ALJ’s proposition that Plaintiff could be expected to regularly and routinely work a full workday.
See id. at § 12.00(E)(2); Tr. 27.

        The ALJ repeatedly cites to Plaintiff’s questionable history of medication compliance. The
ALJ’s suggestion that her mental limitations “improve” with compliance does not logically support
his conclusion that Plaintiff is capable of unskilled work. The ALJ wrote that Plaintiff’s
“depression and anxiety symptoms improve when she is medication compliant,” Tr. 26, and noted
three appointments in which Plaintiff reported noncompliance. See, e.g., Tr. 25 (“…the claimant
reported she was taking her medications as prescribed”); (“[a]t her next visit in December 2014,
she reported she was taking her medication as prescribed…”; (“[i]n September 2015, she stated
that she was compliant with medication…”); (“[i]n September 2015, the claimant stated that she
was taking her medication…”); (“…at her next appointments…she told Dr. Deonarine that she

                                                 4
         Case 8:20-cv-00054-SAG Document 15 Filed 10/21/20 Page 5 of 6
Tracy G. v. Saul
Civil No. SAG-20-54
October 21, 2020
Page 5

was medication complaint”); (“[i]n March 2016, she…reported that she had not been compliant
with medication”); (“[a]t her next visits in April and May 2016, treatment notes show that she was
medication compliant…”); see also, e.g., Tr. 26 (“[n]otably, treatment notes from July 2018 show
that she reported running out of medication for a week…”); (“[a]t a February 2018 appointment,
she again reported that she had stopped taking her medication…”). Though the ALJ provided a
detailed account of Plaintiff’s compliance and noncompliance, he did not explain its relevance.
He also did not explain the degree of improvement Plaintiff may or may not experience when
medicated. Further, he did not analyze whether the improvement would be sufficient to overcome
Plaintiff’s moderate limitation in her ability to maintain concentration, persistence, or pace.

        Moreover, under the facts of this case, the ALJ improperly relied on Plaintiff’s alleged
noncompliance. It is true that a claimant’s compliance with medication can be an acceptable basis
for finding a claimant not disabled. 20 C.F.R. § 416.630(b) (“[i]f you do not follow the prescribed
treatment without good reason, we will not find you disabled…”). However, a claimant must be
afforded an opportunity to provide “good reason,” and that process may properly lend insight into
the claimant’s credibility. SSR 96-7p, 1996 WL 374186 (July 2, 1996); see also, e.g., Dunn v.
Colvin, 607 Fed. App’x 264, 275-76 (4th Cir. 2014) (finding an ALJ properly considered a
claimant’s medication noncompliance in her credibility determination because the claimant
reported fear of weight gain and inability to pay, without pursuit of purchasing assistance, caused
her noncompliance). Thus, the mere existence of some evidence of noncompliance does not on its
own permit a finding that the Plaintiff is less than credible, intentionally noncompliant, or suffering
symptoms less serious than described:

       [T]he adjudicator must not draw any inferences about an individual’s symptoms
       and their functional effects from a failure to seek or pursue regular medical
       treatment without first considering any explanations that the individual may
       provide, or other information in the case record, that may explain infrequent or
       irregular medical visits or failure to seek medical treatment. The adjudicator may
       need to recontact the individual or question the individual at an administrative
       proceeding in order to determine whether there are good reasons the individual does
       not seek medical treatment or does not pursue in a consistent manner.

Id. Here, the ALJ made no inquiry into the causes of Plaintiff’s three instances of noncompliance.
In fact, the ALJ inquired very little into Plaintiff’s mental functioning as a general matter, asking
only whether Plaintiff experienced mental health issues, if she was seeing a psychiatrist, whether
and why Plaintiff could not pay attention or concentrate, and if she often goes out. Tr. 56-57; see
Tr. 40-67. The ALJ’s utilization of the fact of noncompliance to undermine Plaintiff’s credibility,
without specifically inquiring into her reasons for noncompliance, is impermissible.

         As suggested above, claimants may be noncompliant for “good reason,” such as mental
illness, and still be found disabled. 20 C.F.R. § 416.630(b). The cyclical relationship between
medication compliance and functioning may be particularly problematic for a claimant such as
Plaintiff, who is moderately limited in concentration, persistence, or pace. SSA considers the
functional area of concentration, persistence, or pace to refer to:

                                                  5
         Case 8:20-cv-00054-SAG Document 15 Filed 10/21/20 Page 6 of 6
Tracy G. v. Saul
Civil No. SAG-20-54
October 21, 2020
Page 6


        …the abilities to focus attention on work activities and stay on task at a sustained rate.
        Examples include: initiating and performing a task that you understand and know how to
        do; working at an appropriate and consistent pace; completing tasks in a timely manner;
        ignoring or avoiding distractions while working; changing activities or work settings
        without being disruptive; working close to or with others without interrupting or distracting
        them; sustaining an ordinary routine and regular attendance at work; and working a full
        day without needing more than the allotted number or length of rest periods in a day.

20 C.F.R. Pt. 404, Subpt. P, App'x 1 § 12.00(E)(3) (emphasis added).2 The ALJ’s findings as to
Plaintiff’s moderate inability to concentrate, persist, or maintain pace undermine his implication
that Plaintiff is capable of unqualified unskilled work so long as she takes her medications. At a
bare minimum, the two findings require the ALJ to build some logical connection between the
notion that Plaintiff experiences difficulty persisting but can manage her mental health by regularly
taking her prescribed medications. Thus, while the ALJ apparently found Plaintiff’s medication
noncompliance relevant, how it might be relevant in the context of her limited ability to
concentrate, persist, or maintain pace is left unexplained.

        Ultimately, the ALJ’s evaluation of Plaintiff’s mental impairments lacks substantial
evidence. It also does not provide the required logical bridge between the evidence of record and
his ultimate conclusion. Accordingly, remand is appropriate.

       For the reasons set forth herein, Plaintiff’s Motion for Summary Judgment, ECF No. 11, is
DENIED and Defendant’s Motion for Summary Judgment, ECF No. 13, is DENIED. Pursuant to
sentence four of 42 U.S.C. § 405(g), the SSA’s judgment is REVERSED IN PART due to
inadequate analysis. The case is REMANDED for further proceedings in accordance with this
opinion.

      Despite the informal nature of this letter, it should be flagged as an opinion.                            An
implementing order follows.

                                                          Sincerely yours,

                                                                     /s/
                                                          Stephanie A. Gallagher
                                                          United States District Judge




2 The paragraph B criteria “represent the areas of mental functioning a person uses in a work setting.” 20 C.F.R. Pt.
404, Subpt. P, App'x 1 § 12.00(A)(2)(b). Because regular medication compliance mirrors consistent task completion,
a comparison is appropriate.

                                                         6
